DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 1-15 are pending in the current application. Claims 16-20 are Withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Objection
Claims 3 and 11 are objected. “…comparing the attention between each of the plurality of wireless devices”. Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being un-patentable over Yankevich US Patent No.:( US 9,838,882 B1) hereinafter referred as Yankevich, in view of Hall et al   US Patent Application No.:( US 2018/0295541 A1) hereinafter referred as Hall.
For claim 1, Yankevich discloses a method, comprising: 
receiving, from a first wireless device of a plurality of wireless devices, of a wireless network a notification of a detection of a high priority receiver (HPR) (column 1, lines 22-28) and (column 5, lines 33-47), the notification indicating a channel on which the HPR was detected (column 5, lines 17-36);
determining, based on received signal strength measurements of signals generated by the plurality of wireless devices of a wireless network (column 2, lines 13-15) and (column 2, lines 63-67), an attenuation between each of the plurality of wireless devices and the first wireless device (column 6, lines 51-67). However, Yankevich disclose all the subject matter of the claimed invention with the exemption of the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of wireless devices, instructions to avoid operation on the channel as recited in claim 1.
Hall from the same or analogous art teaches the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices (paragraph [0073], lines 2-12); transmitting, to the set of wireless devices, instructions to avoid operation on the channel (paragraph [0082], lines 6-13).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the  identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of wireless devices, instructions to avoid operation on the channel as taught by Hall into the dynamic frequency selection of Yankevich.   
The  identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of Hall into the dynamic frequency selection of Yankevich.  As disclosed in Anderson, the motivation for the combination would be to use the   attenuation identified of the plurality of the wireless devices that will help the system and devices to connect faster and efficiently with a better signal strength, helping the communication to be more reliable.
For claim 2, Yankevich disclose the method, further comprising generating a network graph based on the signal strength measurements, wherein the determining of the set of wireless devices is based on the network graph (column 4, lines 60-67).  
For claim 9, Yankevich teaches a system, comprising: 
Hardware processing circuitry; 
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations: 
receiving, from a first wireless device of a plurality of wireless devices, of a wireless network a notification of a detection of a high priority receiver (HPR) (column 1, lines 22-28) and (column 5, lines 33-47), the notification indicating a channel on which the HPR was detected (column 5, lines 17-36);
determining, based on received signal strength measurements of signals generated by the plurality of wireless devices of a wireless network (column 2, lines 13-15) and (column 2, lines 63-67), an attenuation between each of the plurality of wireless devices and the first wireless device (column 6, lines 51-67). However, Yankevich disclose all the subject matter of the claimed invention with the exemption of the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of wireless devices, instructions to avoid operation on the channel as recited in claim 9.
Hall from the same or analogous art teaches the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices (paragraph [0073], lines 2-12); transmitting, to the set of wireless devices,  (paragraph [0082], lines 6-13).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the  identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of wireless devices, instructions to avoid operation on the channel as taught by Hall into the dynamic frequency selection of Yankevich.   
The  identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of wireless devices, instructions to avoid operation on the channel can be modify/implemented by combining the  identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, a set of the plurality of wireless devices; transmitting, to the set of wireless devices, instructions to avoid operation on the channel with the device. This process is implemented as a hardware solution or as firmware solutions of Hall into the dynamic frequency selection of Yankevich.  As disclosed in Anderson, the motivation for the combination would be to use the   attenuation identified of the plurality of the wireless devices that will help the system and devices to connect faster and efficiently with a better signal strength, helping the communication to be more reliable.
For claim 10, Yankevich disclose the system, the operations the operations further comprising generating a network graph based on the signal strength measurements, wherein the determining of the set of wireless devices is based on the network graph (column 4, lines 60-67).  
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being un-patentable over Yankevich US Patent No.:( US 9,838,882 B1) hereinafter referred as Yankevich, in view of Hall et al   US Patent Application No.:( US 2018/0295541 A1) hereinafter referred as Hall, in further view of Zhang et al   US Patent Application No.:( US 2002/0186167 A1) hereinafter referred as Zhang.
For claim 3, Yankevich disclose all the subject matter of the claimed invention with the exemption of the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold as recited in claim 3.
Zhang from the same or analogous art teaches the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  (column 22, lines 42-55) further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold (column 22, lines 6-23); and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold (column 46, lines 54-66) and (column 22, lines 1-6).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold as taught by Zhang into the dynamic frequency selection of Yankevich.   
The identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold can be modify/implemented by combining the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the dynamic frequency selection of Yankevich. As disclosed in Anderson, the motivation for the combination would be use the identification of the attenuation of the different wireless devices comparing and identifying the attenuation corresponding to the threshold becoming more efficient and reliable for a better communication.
For claim 11, Yankevich disclose all the subject matter of the claimed invention with the exemption of the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold as recited in claim 11.
Zhang from the same or analogous art teaches the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices (column 22, lines 42-55) further includes:
 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold (column 22, lines 6-23); and
 identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold (column 46, lines 54-66) and (column 22, lines 1-6).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold as taught by Zhang into the dynamic frequency selection of Yankevich.   
The identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold can be modify/implemented by combining the identifying, based on the attenuation between each of the plurality of wireless devices and the first wireless device, the set of the plurality of wireless devices  further includes: 2Application Number 16/832,560 Response to Office Action mailed July 26, 2021comparing the attention between each of the plurality of wireless devices and the first wireless device to a predetermined threshold; and identifying the set of the plurality of wireless devices based on whether the respective attenuation satisfies the predetermined threshold with the device. This process is implemented as a hardware solution or as firmware solutions of Zhang into the dynamic frequency selection of Yankevich. As disclosed in Anderson, the motivation for the combination would be use the identification of the attenuation of the different 
Claims 5-6, 8 and 13-14   are rejected under 35 U.S.C. 103 as being un-patentable over Yankevich US Patent No.:( US 9,838,882 B1) hereinafter referred as Yankevich, in view of Hall et al   US Patent Application No.:( US 2018/0295541 A1) hereinafter referred as Hall, in further view of Anderson et al   US Patent Application No.:( US 2002/0186167 A1) hereinafter referred as Anderson.
For claim 5, Yankevich disclose all the subject matter of the claimed invention with the exemption of the estimating a geographic location of the HPR is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices as recited in claim 5.
Anderson from the same or analogous art teaches the estimating a geographic location of the HPR  is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices (Fig. 2C-4) (paragraphs [0054], lines 9-12 and [0099], lines 1-18), the signal strength measurements by wireless devices of the plurality of wireless devices (paragraph [0284], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use estimating a geographic location of the HPR is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices as taught by Anderson into the dynamic frequency selection of Yankevich.   
The estimating a geographic location of the HPR  is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices can be modify/implemented by combining the estimating a geographic location of the HPR  is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices with the device. This process is implemented as a hardware solution or as firmware solutions of Anderson into the dynamic frequency selection of Yankevich.  As disclosed in Anderson, the motivation   for the combination would be to use the estimation of the geographic location of the high priority receiver is based on a plurality of signal 
For claim 6,  Yankevich  disclose all the subject matter of the claimed invention with the exemption of the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices as recited in claim 6.
Anderson from the same or analogous art teaches the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices (Fig. 2C-4) (paragraphs [0054], lines 9-12 and [0099], lines 1-18), identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices (paragraph [0284], lines 1-8) and (paragraph [0233], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices as taught by Anderson into the dynamic frequency selection  of Yankevich.   
The set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices can be modify/implemented by combining the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices with the device. This process is implemented as a hardware solution or as firmware solutions of Anderson into the dynamic Yankevich.  As disclosed in Anderson, the motivation for the combination would be to use the estimation of the signal strength that will help the user device to connect more efficiently whenever meets the criterion polices for a better communication.
For claim 8, Yankevich teaches the determining a predetermined elapsed time has elapsed since operation of the HPR was detected, and removing the first channel from a blacklist in response to the determining as recited in claim 8.
Anderson from the same or analogous art teaches the determining a predetermined elapsed time has elapsed since operation of the HPR was detected, and removing the first channel from a blacklist in response to the determining (paragraph [0172], lines 1-26). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining a predetermined elapsed time has elapsed since operation of the HPR was detected, and removing the first channel from a blacklist in response to the determining as taught by Anderson into the dynamic frequency selection of Yankevich.   
The determining a predetermined elapsed time has elapsed since operation of the HPR was detected, and removing the first channel from a blacklist in response to the determining can be modify/implemented by combining the determining a predetermined elapsed time has elapsed since operation of the HPR was detected, and removing the first channel from a blacklist in response to the determining with the device. This process is implemented as a hardware solution or as firmware solutions of Anderson into the dynamic frequency selection of Yankevich.  As disclosed in Anderson, the motivation for the combination would be to use the removing the first channel from the blacklist in response to the determining that will be use helping the system to manage the resources more efficiently for a better and faster communication.
For claim 13, Yankevich disclose all the subject matter of the claimed invention with the exemption of the estimation of the geographic location of the estimating a geographic location of the HPR is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices as recited in claim 13.
Anderson from the same or analogous art teaches the estimating a geographic location of the HPR  is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices (Fig. 2C-4) (paragraphs [0054], lines 9-12 and [0099], lines 1-18), the signal strength measurements by (paragraph [0284], lines 1-8).   Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use estimating a geographic location of the HPR is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices as taught by Anderson into the dynamic frequency selection of Yankevich.   
The estimating a geographic location of the HPR  is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices can be modify/implemented by combining the estimating a geographic location of the HPR  is based on a plurality of signal strength measurements of signals generated by the HPR, the signal strength measurements by wireless devices of the plurality of wireless devices with the device. This process is implemented as a hardware solution or as firmware solutions of Anderson into the dynamic frequency selection of Yankevich.  As disclosed in Anderson, the motivation   for the combination would be to use the estimation of the geographic location of the high priority receiver is based on a plurality of signal strength measurements of signals generated by the HPR where select the better communication helping the device to communicate more efficiently and properly.
For claim 14,  Yankevich  disclose all the subject matter of the claimed invention with the exemption of the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices as recited in claim 14.
Anderson from the same or analogous art teaches the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices (Fig. 2C-4) (paragraphs [0054], lines 9-12 and [0099], lines 1-18), identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices (paragraph [0284], lines 1-8) and (paragraph [0233], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the set of wireless devices comprises estimating, based on the signal  Anderson into the dynamic frequency selection  of Yankevich.   
The set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices can be modify/implemented by combining the set of wireless devices comprises estimating, based on the signal strength measurements, a signal strength of the HPR at each wireless device of the plurality of wireless devices, identifying a subset of the plurality of wireless devices having an estimated signal strength of the HPR that meets a criterion, and adding the identified subset of wireless devices to the set of wireless devices with the device. This process is implemented as a hardware solution or as firmware solutions of Anderson into the dynamic frequency selection of Yankevich.  As disclosed in Anderson, the motivation for the combination would be to use the estimation of the signal strength that will help the user device to connect more efficiently whenever meets the criterion polices for a better communication.
   Allowed Subject Matter
Claims 4, 7, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642